UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):September 13, 2011 Commission File Number: 000-03718 Park City Group, Inc. (Exact name of small business issuer as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 3160 Pinebrook Rd., Park City, Utah 84098 (Address of principal executive offices) 435-645-2000 (Registrant's Telephone number) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. On September 13, 2011, Park City Group, Inc. (the "Company") issued a press release announcing its financial results for the fiscal fourth quarter and full fiscal year ended June 30, 2011. A copy of the press release is furnished as Exhibit 99.1. Item 8.01 Other Events. See Item 2.02. Item 9.01 Financial Statements and Exhibits. See Exhibit Index. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Park City Group, Inc. Date: September 13, 2011 By: /s/ David Colbert Name: David Colbert Title: Chief Financial Officer Exhibit Index ExhibitNo. Description EX-99.1 PCG Press Release, dated September 13, 2011
